         Case 1:17-cv-11730-DJC Document 103 Filed 07/12/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 GHASSAN ALASAAD, et al.,

              Plaintiffs,

        v.                                           Civil Action No. 17-cv-11730-DJC

 KEVIN McALEENAN, Secretary of the U.S.              Hon. Denise J. Casper
 Department of Homeland Security, in his
 official capacity, et al.,

              Defendants.


              PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE
  TO FILE SUPPLEMENTAL STATEMENT OF UNDISPUTED MATERIAL FACTS

       Pursuant to Fed. R. Civ. P. 16(b)(4), Plaintiffs respectfully move for leave to file a

supplemental Statement of Undisputed Material Facts (“SUMF”) in support of their motion for

summary judgment, ECF No. 90, and in opposition to Defendants’ motion for summary

judgment, ECF No. 96. It will consist of a single paragraph describing a new border search of

Plaintiff Suhaib Allababidi’s electronic devices less than one week ago. Defendants do not

oppose this motion. In support of this motion, Plaintiffs state that good cause exists as follows:

       1.      On February 5, 2019, this Court adopted a scheduling order. ECF No. 80. It

provided that fact discovery would close by March 22, 2019, that Plaintiffs would move for

summary judgment by April 30, 2019, that Defendants would move for summary judgment by

June 6, 2019, and that Plaintiffs would respond and reply by July 3, 2019. On April 10, 2019,

this Court allowed Defendants to file a reply by July 15, 2019. ECF No. 88. A hearing on the

parties’ cross-motions for summary judgment is set for July 18, 2019.

       2.      On July 6, 2019, Plaintiff Allababidi was subjected to a new border search of his

electronic devices.

                                                 1
         Case 1:17-cv-11730-DJC Document 103 Filed 07/12/19 Page 2 of 3



        3.      On July 11, 2019, Plaintiffs notified Defendants of the new search and that

Plaintiffs intended to file the instant motion.

        4.      The new search of Plaintiff Allababidi’s electronic devices is material to

Plaintiffs’ standing in this case.

        5.      Plaintiffs’ supplemental SUMF will not prejudice Defendants. Defendants’

counsel have sufficient time to consult with Defendants and respond to this new filing prior to

the deadline for their reply brief in support of their cross-motion for summary judgment, and

prior to the scheduled summary judgment hearing.

        6.      Attached hereto is Plaintiffs’ proposed supplemental SUMF, and proposed

supporting declaration from Plaintiff Allababidi describing this new border search of his devices.

        WHEREFORE, Plaintiffs respectfully request that Plaintiffs be permitted to file the

attached supplemental SUMF and supporting declaration.



Respectfully submitted:                                              Dated: July 12, 2019

 /s/ Saira Hussain                   Esha Bhandari*                 Jessie J. Rossman
 Adam Schwartz *                     Hugh Handeyside*               BBO #670685
 Sophia Cope*                        Nathan Freed Wessler*          Matthew R. Segal
 Saira Hussain*                      AMERICAN CIVIL                 BBO #654489
 ELECTRONIC FRONTIER                 LIBERTIES UNION                AMERICAN CIVIL
 FOUNDATION                          FOUNDATION                     LIBERTIES UNION
 815 Eddy Street                     125 Broad Street,              FOUNDATION OF
 San Francisco, CA 94109             18th Floor                     MASSACHUSETTS
 (415) 436-9333 (phone)              New York, NY 10004             211 Congress Street
 (415) 436-9993 (fax)                (212) 549-2500 (phone)         Boston, MA 02110
 adam@eff.org                        (212) 549-2583 (fax)           (617) 482-3170 (phone)
 sophia@eff.org                      ebhandari@aclu.org             (617) 451-0009 (fax)
 saira@eff.org                       hhandeyside@aclu.org           jrossman@aclum.org
                                     nwessler@aclu.org              msegal@aclum.org


                                                                    *Admitted pro hac vice
                                                                    Counsel for Plaintiffs

                                                  2
        Case 1:17-cv-11730-DJC Document 103 Filed 07/12/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that on July 12, 2019, a copy of the foregoing was filed electronically via the

Court’s ECF system, which effects service upon counsel of record.


                                                     /s/ Saira Hussain
                                                     Saira Hussain


                            LOCAL RULE 7.1 CERTIFICATION


       Pursuant to Local Rule 7.1, counsel for Plaintiffs certify that they have conferred with

counsel for Defendants, and that counsel for Defendants does not oppose this motion.

                                                     /s/ Saira Hussain
                                                     Saira Hussain




                                                 3
